Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to a request for continued examination filed 10/13/22.
Claims 1-19 are pending.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, 11, 13, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0378807 to Ball et al. (Ball) in view of US 2019/0219981 to Lepratti et al. (Lepratti) in view of US 2017/0365155 to Borutta et al. (Borutta).

Claims 1, 11 and 13: Ball discloses a computer-implemented method for generating a prediction model, the model being for use in processing machine event data generated by one or more of a plurality of industrial machines sharing common properties, the method comprising: 
receiving an event log comprising a plurality of codes representing events that occurred during operation of at least one of the industrial machines during an observation time interval (par. [0030] “a working set of process data records … is created form the historical set”), the event representations comprising respective time stamps and event codes (par. [0056] “record date and/or record time”); 
extracting event features from the event codes (par. [0022] “predictor variables are identified for the selected component … based on … the component’s attributes”); 
generating the prediction model by analyzing the feature data, the feature data being assigned to respective machine states (par. [0030] “A status is also assigned to the component for each record date … based on the known outcomes in the historical data”); and
wherein the prediction model is configured to receive, as an input, one or more of the event codes and to provide, an output, based on one or more probabilities of the at least one industrial machine transitioning between a first of the machine states to a second of the machine states (par. [0031] “A predictive analytics model that predicts the assigned component status based on patterns in the predictor variable values is developed”), the output to influence the operation of the at least one of the industrial machines (par. [0056] “One or more actions may then be taken in anticipation of the predicted failure events 570”).

Ball does not explicitly disclose:
structuring the event features into feature vectors; 
clustering the feature vectors into a plurality of vector clusters; and
a control signal to influence the operation of the at least one of the industrial machines.

Lepratti teaches:
structuring the event features into feature vectors (par. [0071] “instance vectors”);
clustering the feature vectors into a plurality of vector clusters (par. [0073] “Obtaining sequences S by constraint based clustering of X”); and
a control signal to influence the operation of the at least one of the industrial machines (par. [0141] “feeds its output C into the Programmable Logic Controller PLC”, also see par. [0109]).

par. [0141]

It would have been obvious to cluster feature vectors into a plurality of vector clusters (Lepratti par. [0073] “Obtaining sequences S by constraint based clustering of X”). Those of ordinary skill in the art would have been motivated to do so as a known alternative method which would have produced only the expected results (see e.g. Lepratti par. [0013] “clustering simplifies the classification task of high-dimensional multivariate time series data”, Ball par. [0031] “any suitable technique for developing a predictive analytics model is contemplated”).

Ball and Lepratti do not explicitly teach:
after the prediction model has been generated, assigning a semantic meaning to at least one of the respective machine states, wherein the semantic meanings describe a meaning of the machine state.

Borutta teaches:
after a prediction model has been generated, assigning a semantic meaning to at least one of the respective machine states, wherein the semantic meanings describe a meaning of the machine state (par. [0037] “models can be annotated with semantic information, such as a name for the failure state and recommended action”, par. [0108] “e.g. standard operation, loosened screw, etc.”).

It would have been obvious at the time of filing to assign semantic meanings to the model (Borutta par. [0037] “models can be annotated with semantic information”, Ball par. [0030] “assigned to the component”). Those of ordinary skill in the art would have been motivated to do so to provide addition information/understanding to a user (see e.g. Borutta par. [0108] “the technician can determine the kind of failure in this way and is able to introduce following steps”).

Claim 6: Ball, Lepratti and Borutta teach the method of claim 1, wherein the prediction model comprises a state sequence model (e.g. Lepratti par. [0111] “State sequence violations … to flag an alarm or an emergency action”).

Claim 7: Ball, Lepratti and Borutta teach the method of claim 1, wherein the at least one industrial machine comprises a first industrial machine and the method comprises: 
receiving event codes from a second industrial machine of the plurality of industrial machines (Ball par. [0053] “predictor variables are evaluated for each record date in the current set”); 
inputting the event codes received from the second industrial machine into the prediction model and outputting, from the prediction model (Ball par. [0053] “predictor variables are evaluated for each record date in the current set”), one or more probabilities of the second industrial machine transitioning between the first and the second machine states (Ball par. [0054] “If the component’s predictor variables satisfy the condition of the rule-based engine … the component is added to the candidate list … for which a failure event is predicted at 435”).

Claim 8: Ball, Lepratti and Borutta teach the method of claim 7, comprising controlling a motor of the second industrial machine based on the one or more probabilities of the second industrial machine transitioning between the first and second machine states (Ball par. [0056] “One or more actions may then be taken in anticipation of the predicted failure events 570”, Lepratti par. [0068] “monitoring of an electric motor”).

Claim 9 Ball, Lepratti and Borutta teach the method of claim 7, comprising controlling the second industrial machine based on the one or more probabilities of the second industrial machine transitioning between the first and second machine states (Ball par. [0056] “One or more actions may then be taken in anticipation of the predicted failure events 570”).

Claim 17: Ball, Lepratti and Borutta teach claim 1, wherein the prediction model is configured to identify state transition probabilities between the machine states (Lepratti par. [0078] “probabilistic state transitions”).

Claim 19: Ball, Lepratti and Borutta teach the method of claim 1, further comprising: 
assigning semantic meanings to the first of the machine states and the second of the machine states (Borutta par. [0037] “models can be annotated with semantic information, such as a name for the failure state”); and 
interacting, based on the semantic meanings assigned to the first of the machine states and the second of the machine states, with at least one of the industrial machines using the control signal (Borutta par. [0037] “models can be annotated with semantic information, such as a … recommended action”).

Claims 10, 12, 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0378807 to Ball et al. (Ball) in view of US 2019/0219981 to Lepratti et al. (Lepratti) in view of US 2017/0365155 to Borutta et al. (Borutta) in view of EP 3 264 338 to Tarnauca (Tarnauca).

Claims 10, 12 and 14: Ball discloses a computer-implemented method for predicting behavior of a first industrial machine of a plurality of industrial machines, the plurality of industrial machines sharing common properties, the method comprising: 
generating a prediction model by receiving historical event data comprising event codes from a second industrial machine of the plurality of industrial machines (par. [0030] “A status is also assigned to the component for each record date … based on the known outcomes in the historical data”); 
extracting event features from the event codes and structuring the event features into feature data (par. [0053] “predictor variables are evaluated for each record date in the current set”); 
generating a prediction model by analyzing feature data, the feature data being assigned to respective machine states (par. [0056] Using the historical data 510 … produces a predictive analytics model 550”, par. [0030] “A status is also assigned to the component for each record date … based on the known outcomes in the historical data”); 
receiving, with the prediction model, one or more of the event input codes (par. [0053] “predictor variables are evaluated for each record date in the current set”) and outputting, with the prediction model, one or more probabilities of the first industrial machine transitioning between a first of the machine states to a second of the machine states (par. [0054] “If the component’s predictor variables satisfy the condition of the rule-based engine … the component is added to the candidate list … for which a failure event is predicted at 435”); 
adjusting a state of the first industrial machine based on the one or more probabilities (par. [0056] “One or more actions may then be taken in anticipation of the predicted failure events 570”).

Ball does not explicitly disclose clustering the feature vectors into a plurality of vector clusters.

Lepratti teaches clustering the feature vectors into a plurality of vector clusters (par. [0073] “Obtaining sequences S by constraint based clustering of X”, par. [0071] “instance vectors”).

It would have been obvious to cluster feature vectors into a plurality of vector clusters (Lepratti par. [0073] “Obtaining sequences S by constraint based clustering of X”). Those of ordinary skill in the art would have been motivated to do so as a known alternative method which would have produced only the expected results (see e.g. Lepratti par. [0013] “clustering simplifies the classification task of high-dimensional multivariate time series data”, Ball par. [0031] “any suitable technique for developing a predictive analytics model is contemplated”).

Ball and Lepratti do not explicitly teach:
after the prediction model has been generated, assigning a semantic meaning to at least one of the respective machine states with an interaction of a human user.

Borutta teaches after the prediction model has been generated, assigning a semantic meaning to at least one of the respective machine states (par. [0037] “models can be annotated with semantic information, such as a name for the failure state and recommended action”, par. [0108] “e.g. standard operation, loosened screw, etc.”)

It would have been obvious at the time of filing to assign semantic meanings to the model (Borutta par. [0037] “models can be annotated with semantic information”, Ball par. [0030] “assigned to the component”). Those of ordinary skill in the art would have been motivated to do so to provide addition information/understanding to a user (see e.g. Borutta par. [0108] “the technician can determine the kind of failure in this way and is able to introduce following steps”).

Ball, Lepratti and Borutta do not explicitly teach assigning the semantic meaning with an interaction of a human user.

Tarnauca teaches:
assigning a semantic meaning to the model with an interaction of a human user (par. [0032] “Using a semantic description user interface SD=UI”).

It would have been obvious at the time of filing to assign semantic meanings to the model (Borutta par. [0037] “models can be annotated with semantic information”) with an interaction of a human user (Tarnauca par. [0032] “Using a semantic description user interface SD=UI”). Those of ordinary skill in the art would have been motivated to do so to as a known means of assigning the meanings which would have produced only the expected results (see e.g. Borutta par. [0037] “models can be annotated with semantic information”, Tarnauca par. [0032] “Using a semantic description user interface SD=UI”).

Claims 15 and 16: Ball, Lepratti, Borutta and Tarnauca teach claims 1 and 10, wherein assigning semantic meanings to the machine states is performed by interacting with an expert human user (Tarnauca par. [0032] “Using a semantic description user interface SD-UI”, note, in the case of claim 15, this would have been obvious for the reasons discussed in the rejection of claim 10).

Claim 18: Ball, Lepratti, Borutta and Tarnauca teach claim 10, wherein the prediction model is configured to identify state transition probabilities between the machine states (Lepratti par. [0078] “probabilistic state transitions”).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0378807 to Ball et al. (Ball) in view of US 2019/0219981 to Lepratti et al. (Lepratti) in view of US 2017/0365155 to Borutta et al. (Borutta) in view of US 2006/0288260 to Xiao et al. (Xiao). 

Claim 2: Ball, Lepratti and Tarnauca teach the method of claim 1, but do not explicitly teach wherein the event codes comprise character strings.

Xiao teaches event codes comprise character strings (par. [0019] “A contiguous string … associated with an event code … for example, a text fault code description, or a keyword”).

It would have been obvious at the time of filing to represent the event codes as character strings (Xiao par. [0019] “A contiguous string”, Ball par. [0030] “process data records”). Those of ordinary skill in the art would have been motivated to do so as a known representation of event codes which would have produced only the expected results. 

Claim 3: Ball, Lepratti, Tarnauca and Xiao teach the method of claim 2, wherein the extracted event features describe at least one of:
a frequency of a first event associated with a first of the event codes (Ball par. [0027] “Issue Count: the number of critical issues involving Part A that have occurred over a fixed time period”); 
a frequency of the first event and a second event occurring within a predetermine time interval, the second event associated with a second of the event codes; 
a frequency of the first event and the second event occurring within a predetermined number of intervening event codes.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0378807 to Ball et al. (Ball) in view of US 2019/0219981 to Lepratti et al. (Lepratti) in view of US 2017/0365155 to Borutta et al. (Borutta) in view of Applicant acknowledged prior art techniques (AAPA).

Claim 4: Ball, Lepratti and Tarnauca teach the method of claim 1, wherein but do not explicitly teach combining the event features into feature vectors comprises one or more of the following processing techniques: 
a skip-gram technique, continuous bag of words processing technique, a topic modelling technique, and a pairwise co-occurrence technique.

Applicant acknowledges generating feature vectors using one or more of skip-gram techniques, continuous bag of words processing techniques, topic modelling techniques, and pairwise co-occurrence techniques were known in the art (see e.g. par. [0091]).

It would have been obvious to use one or more of these techniques to group the vectors (Lepratti par. [0071] “instance vectors”). Those of ordinary skill in the art would have been motivated to do so as known techniques for combining features into vectors which would have produced only the expected results (AAPA par. [0091] “standard approaches”). 

Claim 5: Ball, Lepratti and Tarnauca teach the method of claim 1, but do not explicitly teach wherein clustering the feature vectors comprises one or more of the following processing techniques:
k-means, fuzzy c-means, expectation-maximization clustering, affinity-propagation, density based DBScan, and density-based maximum-margin clustering.

Applicant acknowledges that clustering vectors using one or more of k-means, fuzzy c-means, expectation-maximization clustering, affinity-propagation, density based DBScan, and density-based maximum-margin clustering was known in the art (see e.g. par. [00105]).

It would have been obvious to use one or more of these techniques to cluster the vectors (Lepratti par. [0071] “instance vectors”). Those of ordinary skill in the art would have been motivated to do so as known techniques for combining features into vectors which would have produced only the expected results (AAPA par. [0091] “standard approaches”). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728. The examiner can normally be reached Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D MITCHELL/Primary Examiner, Art Unit 2199